Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.
 Status of Claims
Claims 41-48 are currently pending in a Response filed 02/01/2021.  

Withdrawn objection/rejections:
Applicant's amendments and arguments filed 02/01/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the objection and 112(b) rejection have been withdrawn by way of applicant’s amendment to the claims.  
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 41-48 are rejected under 35 USC 103 as being obvious over Hashimoto (US2008/0131469A1, of record). 

Applicant claims including the below claim 41 filed 02/01/2021:  

    PNG
    media_image1.png
    371
    1211
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Hashimoto teaches an aqueous composition in the form of hair cosmetics such as hair gels, hair shampoo, hair creams, hair waxes, etc. ([0227] and Tables 9-13) which reads on the instantly claimed intended use for temporary reshaping of keratinous fiber. This prior art also teaches the aqueous composition comprises (a) modified or crosslinked potato starch ([0035], [0047], [0050], [0055]) in an amount of which overlaps the instant range of 0.5 to 10% in which the modified potato starch reads on the instant potato starch, where the starch is modified by heat treatment ([0043]) and (b) a water-soluble natural polymers including particularly preferable heat-treated  dehydroxanthan gum  ([0053]) in an amount of 0.5 to 1.0% (see e.g., Tables 13) which is within the instant range of 0.5 to 3%, and the composition further comprises water, and Example 81 (Table 13) teaches the hair product contains a water in an amount of more than 30% and less than 83% which is within the instant water range of 30%-97% or 30 to 95%; the hair composition of Table 13 does not contain additional components functioning as film-forming agents other than the starch and the dehydroxanthan gum (instant claims 41-45).  Further, the prior art composition may contain excipients and additives comprising pH modifiers such as lactic acid, citric acid … potassium carbonate, ammonium hydrogen carbonate, etc. ([0113] and [0214-0217]), preservative such as phenoxyethanol ([0206]), antibacterial agent (=anti-inflammatory agent) ([0208-0210]), antioxidant such as tocopherol (=vitamin E)([0211-0213]), oils and fats such as hydrogenated castor oil, natural or synthetic wax such as shellac, beeswax ([0113], [0157]-[0159], and [0206]) ([0156-0158]), amphoteric surfactants, amino acid-based surfactants, anionic surfactants, cationic surfactant, and skin care agent ([0113]), emulsifiers such as PEG-120 methyl glucoside ([0055]), dimethicone ([0188]), polyoxyethylene hardened castor oil ([0156] and Table 9); and surfactants including amphoteric surfactants, amino acid-based surfactants, anionic surfactants, cationic surfactant, polyquaternium-4, -10, -24, etc. ([0059], [0075]-[0076]); and additives such as polymers such as polymethacrylic polymers, polyvinyl polymers ([0063]-[0076])(instant claim 46). 
hair cosmetics such as hair foams, hair gels, hair creams, hair waxes, acidic air dyes, hair colorants, perming agents and bleaching agents, skin care cosmetics, make-up cosmetics, cleansing cosmetics such as shampoos, rinses, conditioners, etc., and oral cosmetics ([0227]-[0229]) and thus, when the hair cosmetics such as hair wax, hair colorant, hair cream, hair gel, hair foam, etc. ([0229]) comprising the said ingredients of starch, dehydroxanthan gum, and water; and therefore the hair gel cosmetics of Hashimoto  is applied to the hair, it would implicitly reshape the hair (instant claims 47-48).  
Although Hashimoto teaches modified potato starch, dehydroxanthan gum, and water with overlapping amounts thereof throughout the entire document, Hashimoto does not expressly teach exact embodiments as instantly claimed including specific combination of potato starch, dehydroxanthan gum and water. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference (Hashimoto) does not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments (from Hashimoto e.g. potato starch among various starches; dehydroxanthan gum among various water-soluble polymers; water; additives such as vitamins and PEG-40 hydrogenated castor oil for the hair cosmetics) to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed embodiments is within the purview of the ordinary skilled artisan upon reading the applied art in combination and would yield predictable results.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive for the reasons as noted in the body of action. However, the examiner would like to address the followings. 
In particular, applicant argues that the claimed cosmetic product in commensurate scope has been shown to exhibit unexpected results. However, the examiner rebuts that the results are not commensurate with scope of claims because claim 41 does not require preservative (Examples 1-2) and fragrance and PEG-40 hydrogenated castor oil (Example 2) and their amounts. In addition, the tested data between Examples 1-2 and Comparative Examples 1-3 is not persuasive because Comparative Example 1 has no dehydroxanthan gum and Comparative Example 2 has no potato starch and Comparative Example 3 uses HEC instead of potato starch. That is, the tested data does not appear to be a side-by-side comparison because there is no comparison between the instant hair product comprising potato starch and the applied art hair product comprising corn starch. What the examiner want to see is a comparison between Hashimoto embodiment (e.g., Table 13 of Hashimoto) of water, dehydroxanthan gum, and hydroxypropyl starch phosphate (STRUCTURE XL – corn starch) and the instant embodiment of water, potato starch and dehydroxanthan gum.   
In light of the foregoing, applicant’s arguments are not persuasive. 

Interview Summary
The examiner contacted Attorney James P. Delaney on 3/24/2020 and discussed a possible allowability of this case. During the discussions, the examiner indicated that Hashimoto teaches the claimed ingredients and overlapping amounts thereof, and thus, the examiner proposed amending “comprising” of claim 41 to “consisting of” and adding subject matter of claim 46 to claim 41, i.e., “wherein at least one component selected from the group of consisting of hydrogenated castor oil, protein hydrolysate, vitamins, provitamins, and vitamin precursors is added to the cosmetic product”.  The relevant Interview Summary is attached. 
If applicant wishes to amend claim 41 as suggested by the examiner, claim 47 would also be better to write “applying the cosmetic product according to claim 41” in lines 2-3 instead of “applying a cosmetic product according to claim 41”. 
 
Conclusion
All examined claims are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.